Citation Nr: 1211029	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-06 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for nonunion of the right (dominant) scaphoid wrist, status post Russe procedure with left iliac bone graft and a right scaphoid fusion, with secondary arthritic changes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and an observer


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  

INTRODUCTION

The Veteran had active service from November 1983 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Oakland, California.  In the June 2008 rating action, the RO granted service connection for nonunion of the right (dominant) scaphoid wrist, status post Russe procedure with left iliac bone graft and a right scaphoid fusion, with secondary arthritic changes, and assigned a 10 percent disability rating, effective from February 9, 2007.  The Veteran disagreed with the rating assigned to his service-connected right wrist disability and subsequently filed a timely appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in November 2011.  A copy of the transcript of that hearing is of record.  

At the time of the November 2011 Travel Board hearing, the Veteran submitted a private medical statement from J.M., a Physician's Assistant, and J.T.S., M.D., dated in April 2010.  However, the Board notes that the aforementioned statement had already been previously submitted and discussed in a May 2010 supplemental statement of the case (SSOC).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination which addressed his service-connected right wrist disability in April 2008, approximately four years ago.  In the Veteran's November 2011 Travel Board hearing, he maintained that he experienced functional impairment due to his service-connected right wrist disability.  According to the Veteran, he had chronic pain in his right wrist and due to the pain, he had limited range of motion.  In addition, twisting motions aggravated his wrist pain.  Moreover, the Veteran indicated that he worked as a lineman for Pacific Gas and Electric Company, and that his right wrist disability interfered with his ability to perform his job.    

In light of the above and in consideration of the Veteran's contentions, the Board finds that a new, more contemporaneous examination is needed prior to a final adjudication of the Veteran's current claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In the November 2011 Travel Board hearing, the Veteran also stated that he was last treated for his right wrist disability one week ago at the Palo Alto VA Medical Center (VAMC).  In this regard, while the evidence of record includes outpatient treatment records from the Palo Alto VAMC, there are no records past April 2010.  Inasmuch as the VA is on notice of the existence of additional records, these records should be obtained prior to any further appellate review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the outpatient treatment records from the Palo Alto VAMC from April 2010 to the present.  All records received should be associated with the claims file.

2.  After any additional evidence has been obtained and added to the record, the RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA orthopedic examination to determine the current severity of the Veteran's service-connected right wrist disability.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must review all of the evidence of record.  All necessary special studies or tests are to be accomplished, to include x-rays if deemed necessary by the examiner.

The examiner should identify all right wrist symptomatology, including, if appropriate, tenderness, pain, limitation of motion, and/or ankylosis.  With respect to ankylosis, the examiner should provide specific findings of whether ankylosis of the right wrist is present, and if so, whether it is favorable or unfavorable.  If ankylosis is found to be favorable, the examiner should state at what range it is ankylosed (e.g., is it favorable within 20 to 30 degrees of flexion).  If it is found to be unfavorable, the examiner should state whether it is unfavorable in any degree of palmar flexion, or with ulnar or radial deviation; or in the alternative, whether it is extremely unfavorable so as to be equivalent to the loss of use of the hand.

In addition to objective test results, the examiner should fully describe the functional impairment caused by the service-connected right wrist disability, to include any effect on employment and functioning in daily life.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance.

3.  The RO must then review and re-adjudicate the issue that remains on appeal.  If the benefit sought is denied, the RO must provide the Veteran and his representative a supplemental statement of the case, and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


